Citation Nr: 1423525	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroenteritis, upper abdominal gas pain and diarrhea, and if so, whether service connection for gastroenteritis and irritable bowel syndrome is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pharyngitis. 

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from November 2009 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before an Acting Veterans Law Judge (VLJ) in April 2012 who is no longer employed at the Board.  The Board informed the Veteran that the individual who presided at the April 2012 hearing was no longer employed by the Board and that he had the right to a hearing before another VLJ.  He elected another hearing which was held before the undersigned VLJ in December 2013.  Transcripts of the hearings are of record.

The issues of entitlement to service connection for irritable bowel syndrome and gastroenteritis, chronic fatigue syndrome, bilateral hearing loss, and a bilateral eye disorder, and whether new and material evidence has been submitted to reopen the claim for service connection for pharyngitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The January 1998 rating decision that denied the claim of entitlement to service connection for diarrhea, upper abdominal gas pain, and gastroenteritis was not appealed and is final.

2.  Some of the evidence received since the January 1998 rating decision bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and/or raises a reasonable possibility of substantiating the claim for service connection for gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied claims for service connection for diarrhea, upper abdominal gas pain, and gastroenteritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War is a Persian Gulf veteran for the purposes of the presumptions at 38 C.F.R. § 3.317.  

A January 1998 rating decision denied service connection for gastroenteritis, diarrhea, and upper abdominal gas pain.   The RO noted that the Veteran was treated for the condition in service.  However, the RO found that the condition was acute and resolved without residual disability.  The RO also noted that the Veteran's service treatment records (STRs) were negative for any treatment of diarrhea or upper abdominal gas pain.  A September 1997 VA examination was also of record.  The Veteran stated that while stationed in the Persian Gulf in 1993, he began to develop upper abdominal pains and watery bowel movements.  Gastrointestinal examination was normal.  He was scheduled for upper and lower gastrointestinal (GI) series but he failed to appear for the tests.  The final diagnosis was symptoms of upper abdominal pain, diarrhea, and lower abdominal discomfort.  

A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302.  The Veteran did not file a timely notice of disagreement (NOD), and no new and material evidence was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the decision became final as to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302 (2013).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence added to the file subsequent to the January 1998 rating action includes a VA examination conducted in October 2009 that appears to reflect a diagnosis of irritable bowel syndrome and gastroenteritis, manifested by intermittent diarrhea without any anorexia or weight loss.  

The Board finds that the newly submitted evidence reflecting that the Veteran has a current gastrointestinal disability, to potentially include irritable bowel syndrome is material to the claim and therefore, the claim is reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for gastrointestinal disability has been received and, to this extent only, the appeal is granted.


REMAND

In statements and testimony, the Veteran indicated that he had been diagnosed and treated for pharyngitis and strep throat multiple times in service and after service.  At present, no such post-service treatment records are contained in the Veteran's claims file.  The October 2009 VA examination noted the Veteran did not have exudative pharyngitis at that time.  

In addition, during his hearing, the Veteran indicated he was submitting additional medical evidence; however no additional medical evidence has been associated with the file.  On remand, the RO should be contacted to determine whether they have received additional medical records contained in a temporary file. 

The October 2009 general medical examination is unclear as to whether the examiner was actually diagnosing irritable bowel syndrome and chronic fatigue syndrome, or merely restating those terms as the conditions claimed, but not actually diagnosing them.  In this regard, the examiner noted diarrhea and fatigue were not related to the Persian Gulf service.  The Board finds that a new chronic fatigue syndrome examination is needed.  Moreover, unless medical evidence diagnosing irritable bowel syndrome is received, an addition examination is needed for that claim as well.  

A January 2011 VA audiogram found that the Veteran did not have hearing loss for VA purposes.  The Veteran alleges that this audiogram was not conducted properly and that that his hearing has worsened since that examination.  He also believes that the neurological problems caused by his service-connected epilepsy either cause 
or aggravate his bilateral hearing loss.  Therefore, a new examination should be scheduled.  In addition, if hearing loss for VA purposes is found on audiological examination, besides entitlement to direct service connection, entitlement to secondary service connection should also be considered.  

The Veteran testified that he has daily eye problems, which he believes were caused in service due to exposure to tear gas and environmental hazards while serving in the Persian Gulf.  He noted that, until recently, he did not have the funds to purchase health insurance and therefore, did not undergo any treatment for this condition.  The Veteran was not provided a VA examination pursuant to his recent eye claim.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be afforded an eye examination on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, at his most recent hearing, he testified that he underwent endoscopy and colonoscopy which found intestinal polyps.  He also testified that he has had had strep throat almost every month for years, and that there are many treatment records regarding this condition, including a procedure in Mexico in 2008 in which blood was removed, filtered, and transfused back into his system.  As noted above, no additional medical records have been received.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Waco RO to inquire as to whether they have relevant medical evidence in a temporary file pertaining to the Veteran.  If so, associate such evidence with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his gastrointestinal, throat, eyes, hearing, and fatigue disabilities, to include procedure in Mexico in 2008.  After securing the fully completed release forms, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA chronic fatigue syndrome examination.  The claims file must reviewed 
by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran meet the diagnostic criteria for chronic fatigue syndrome?  Please explain why or why not.
b. If not, the examiner should provide an opinion as to whether the Veteran's claimed fatigue is the result of a known clinical diagnosis.  
c. If there is no diagnosed disability that the Veteran's claimed fatigue can be attributed to, the examiner should state whether there are objective signs and symptoms of the Veteran's fatigue.  The examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is at least as likely as not related to the Veteran's service in the Persian Gulf.  The examiner should explain the reasons for the conclusion reached.

4.  Schedule a VA audiological examination to determine whether the Veteran has bilateral hearing loss for VA purposes.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  If the Veteran has a hearing loss disability for VA purposes in either ear, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent or more probability): That current hearing loss arose in service or is related to any incident of his service, to include noise exposure.  Please explain why or why not.
b. If not related to service, is it at least as likely as not that the Veteran's hearing loss was caused by his service-connected epilepsy.  Please explain why or why not.
c. If not caused by the service-connected epilepsy, is it at least as likely as not that the Veteran's hearing loss is permanently worsened beyond natural progression (as opposed to temporary exacerbations) by his service-connected epilepsy.  If the examiner finds that the Veteran's hearing loss was permanently worsened beyond natural progression (aggravated) by his service-connected epilepsy, the examiner should attempt to determine the degree of worsening as a result of the aggravation by the epilepsy.  A complete rationale for all opinions should be provided.

5.  The Veteran should be scheduled for a VA eye examination to determine the current nature of any eye disability and to obtain an opinion as to whether any current eye disability is related to service.  The claims 
file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be conducted.  Based on examination of the Veteran and review of her claims 
file, the examiner should respond to the following: 

a.   Please identify each of the Veteran's eye disabilities, if any.
b. As to each disability diagnosed, is it at least as likely as not that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service, to include e environmental hazards during his service in Southwest Asia during the Persian Gulf War? 
c. If there is no diagnosed disability that the Veteran's claimed eye complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of an eye disorder.  The 
examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is at least as likely as not related to the Veteran's service in the Persian Gulf.  The examiner should explain the reasons for the conclusion reached.

6.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond. Then, return the appeal to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


